Citation Nr: 1750638	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-07 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  	


REPRESENTATION

Appellant represented by:	Lazaro Martinez, Agent


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel




INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served on active duty in the United States Air Force from May 1956 to May 1976.  The Veteran died in August 2013.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the St. Paul, Minnesota, Pension Management Center Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the RO in Oakland, California.  In her March 2014 VA Form 9, the Appellant requested a hearing before the Board; in a statement received in September 2016, she withdrew the request.

The Board previously remanded this matter in May 2017 for further evidentiary development.  All necessary development having been accomplished, it is properly before the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that his cause of death was cardiac arrest due to dementia, with prostate cancer and seizure disorder contributing to his death.  

2.  The competent, probative evidence of record is against a finding that the Veteran suffered from a cardiovascular disability, dementia, prostate cancer or a seizure disorder related to active duty.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

When any veteran dies from a service-connected disability, the veteran's surviving spouse is entitled to DIC.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Pertinent to a claim for service connection, such a determination requires a finding of disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2017).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases (to include cardiovascular disease), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time post-service (one year for cardiovascular disease).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may also be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Additionally, presumptive service connection will be granted if a veteran was a prisoner of war (POW) and was interned or detained for not less than 30 days, for certain diseases, including atherosclerotic heart disease or hypertensive vascular disease and their complications, if manifest to a degree of 10 percent or more at any time after discharge.  38 C.F.R. § 3.309(c).

For VA benefits purposes, a POW is a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force.  38 U.S.C.A. § 101(32) (West 2014); 38 C.F.R. § 3.1(y) (2017).  In determining whether an individual may be recognized as a POW, VA shall accept the findings of the appropriate service department regarding whether the individual was a POW during a period of war unless a reasonable basis exists for questioning it.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y)(1); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106(1993); Duro v. Derwinski, 2 Vet. App. 530 (1992). 

Initially, the Board acknowledges the Appellant's allegations that the Veteran was a POW and that any cardiovascular disability arose from when he was a POW.  He did submit a copy of a VHA identification card which stated "Former POW" in September 2011.  However, the Veteran himself verified that he was never a POW and never captured by any agency while in service.  See April 2012 statement.  Additionally, a request for information from the Air Force confirmed in April 2012 that the information requested was not of record.  See April 2012 VA 21-3101.  A review of the entire claims file also confirms that there is no other evidence that he was a POW.  There is no reason to question the findings of the service department.  Therefore, as the evidence shows the Veteran was not a POW, the Board will not further consider the presumptions relating to POW status, as they are inapplicable in this case.  See 38 C.F.R. § 3.309(c).

The law also provides a presumption of service connection for certain diseases, including ischemic heart disease, associated with exposure to herbicide agents, and that become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service.  For purposes of the presumption, "herbicide agents" are 2,4-D, 2,4,5-T, and its contaminant TCDD, cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6)(i).  Veterans who, during active military, naval, or air service, served in the Republic of Vietnam, or in or near the Korean DMZ during specified periods of time, are presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  This presumption also extends to individuals who performed service in the Air Force or Air Force Reserve under circumstances which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Id. 

The Board acknowledges the Appellant's allegations that the Veteran was exposed to herbicide agents in service.  However, there is no evidence to confirm service in Vietnam or that the Veteran regularly was in contact with C-123 aircraft.  In May 2013, the Joint Services Records Research Center (JSRRC) determined in a formal finding that exposure to Agent Orange could not be verified.  Service treatment records (STRs), personnel records, and inquires to archives all indicated no evidence to substantiate in-country service or exposure to Agent Orange.  Accordingly, as the evidence shows the Veteran was not exposed to herbicide agents in service, the Board will not further consider the presumptions relating to exposure to herbicide agents, as they are inapplicable in this case.  See 38 C.F.R. § 3.307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's death certificate indicates that his cause of death was cardiac arrest due to dementia, with prostate cancer and seizure disorder contributing to his death.  

The Veteran's STRs do not contain any symptoms, complaints, or treatment of a cardiac condition.  Regular annual examinations were negative for any cardiac conditions, as well.  However, a December 1975 examination stated that the Veteran had a "questionable EKG," and was referred for a cardiology consult.  The consult notes indicated that a review of ECGs since 1973 showed no changes.  They did indicate precordial hypervoltage and early repolarization which were determined to be normal variants for a thin, black male.  The assessment was that the Veteran had no evidence of organic heart disease and was fit for retirement and worldwide duty.

Post-service, the Veteran's medical records indicate his heart had a regular rhythm at numerous health appointments.  In July 1999, September 2004, September 2008, July 2011, August 2011, November 2011, January 2012, June 2012 he had sinus bradycardia with moderate or minimal voltage criteria for left ventricle hypertrophy, which was determined to be a probable normal variant.  In August 2011, the Veteran had a borderline ETT result which was negative for ischemic ECG changes or chest pain.  In November 2011, the Veteran sought treatment for chest pain, but the clinician suspected non-cardiac chest pain, with a musculoskeletal cause believed.  He was again seen in February 2012 for chest pain which was thought to be a chest wall muscle spasm.  In April 2012, ischemic vascular disease was speculated although the Veteran had relatively few cardiovascular risk factors.  In July 2012, it was noted that the Veteran did not have a diagnosis of congestive heart failure, ischemic heart disease, or an ischemic heart disease equivalent.  A February 2013 physician determined again that the Veteran did not have ischemic heart disease or an ischemic heart disease equivalent.  Premature ventricle complexes were noted in July 2011, February 2013, April 2013, and May 2013.  

The Veteran underwent a VA examination in June 2012 at which an irregular heartbeat was observed with about six skip beats in one minute.  A chest x-ray examination revealed aortic atherosclerosis and tortuosity.  The most recent echocardiogram showed left ventricular ejection fraction of 65 percent with normal wall motion and thickness.  A myocardial perfusion revealed minor nonreversible reduction of the activity in the distal inferior wall, which was determined to be "quantitatively of doubtful significance and thought more likely to represent attenuation artifact."  Ventricular function was normal.  An exercise stress test was normal with some chest discomfort noted.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by service.  The rationale provided that there was no evidence of organic heart disease upon separation from service, instances of chest pain were deemed to be muscular, testing revealed normal results, the Veteran did not have any current or ongoing diagnoses indicating a heart condition, and was not taking any heart medications.  He concluded that no heart condition could be determined to be incurred in or caused by active military service or related to the abnormal EKG on his retirement physical.

Private medical records since the VA examination continued to indicate no treatment for a cardiac condition.  Listed conditions did not include any cardiovascular diagnoses, daily nurses' notes did not contain any notations under the "cardiovascular" tab except that the Veteran had regular rhythms within normal limits.  One record in April 2013 did state that the Veteran had ischemic heart disease or an equivalent, but that same clinician stated that his elevated troponin levels were not due to acute coronary syndrome, but rather to demand on the heart from other disease processes.  A May 2013 treatment record noted that he had hypertension and VA records stated he took a low-dose aspirin "for cardiovascular prophylaxis."  

The Veteran was brought into an emergency department in August 2013 in cardiac arrest, respiratory failure, cardiac dysrhythmia, ventricular tachycardia, and seizure disorder, following a witnessed seizure.  

Although the Veteran had an abnormal rhythm on his retirement physical, there has been no indication that he had an ongoing diagnosis of any cardiovascular disability.  Any abnormality has been deemed to be a normal variant, by both the December 1975 examiner, June 2012 examiner, and other clinicians throughout the Veteran's medical records.  Clinicians have repeatedly noted that there was no organic heart disease, and no diagnosis of congestive heart failure, ischemic heart disease, or an ischemic heart disease equivalent, or have attributed stress on the heart due to the Veteran's other non-service connected disease processes.  It is apparent that the Veteran was not undergoing any treatment for a cardiovascular condition; he did take aspirin but this was done on a prophylactic basis in order to prevent disease.  As there is no established connection between service and any cardiovascular diagnosis, service connection for the cause of death is not warranted.

Additionally, there is no evidence that the Veteran's dementia, prostate cancer, or seizure disorder originated in service.  His STRs are silent for any indication of complaint, treatment, or diagnosis of these conditions, they were diagnosed years after service, and no continuity of symptoms is established.  As such, service connection cannot be based on these contributory causes of death.

The Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. 3.303(a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


